Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendments filed on 2/15/2022.
Claim 1 has been amended. Claims 12-20 have been cancelled.

Response to Arguments
Applicant arguments 
Reclaim 1
The 35 U.S.C. § 103 rejection of claims 1-10 cannot be maintained because Stratton in view of Changalvala does not teach, suggest, or otherwise render obvious "a communication system attached to the at least one window, the communication system including at least one antenna element and a communication module having a cellular modem," as recited in amended claim 1. 

Examiner’s response 
	Claim 1 has been amended by replacing “adjacent” with “attached”. Therefore, 
Applicant's amendment necessitated the new ground(s) of rejection which does not rely on reference Changalvala applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments have been fully considered but they are not persuasive.

Applicant arguments 
Reclaim 11
The 35 U.S.C. § 103 rejection of claim 11 cannot be maintained because Stratton in view of Changalvala and Filipobic does not teach, suggest, or otherwise render obvious "a communication system attached to the at least one window, the communication system including at least one antenna element and a communication module having a cellular modem," as recited in amended claim 1, from which claim 11 depends. 
Filipobic teaches "an antenna array 240 mounted in a vehicle 1202 on the glass 1204 through an adhesive. Filipobic, col. 2, lines 55-56. However, Filipobic does not teach that a communication system comprising an antenna and a communication module are attached to the glass-only the antenna array. Therefore, Filipobic does not cure the deficiency of Stratton and Changalvala with respect to claim 1. 
Therefore, claim 1 is allowable. Claim 11 is allowable at least because it depends from claim 1. Applicant respectfully requests that the rejection of claim 11 under 35 U.S.C. § 103 be withdrawn. 

Examiner’s response	
See response above of claim 1, where the amendment necessitated the new ground(s) rejection which does not rely on reference Changalvala applied in the prior rejection of record for any teaching or matter specifically challenged in the argument 

Claim 11 recites “wherein the at least one antenna element is a static sticker affixed to a window of the cab”, not communication system comprising an antenna and a communication module are attached to the glass-only the antenna array; where Filipobic reference teaches (fig.12) wherein the at least one antenna element is a static sticker affixed to a window of the cab (col. 2 lines 52-55; col. 10 lines 45-50).
Applicant's arguments have been fully considered but they are not persuasive


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stratton US 9,530,086 in view of Morris et al. US 2018/0175478

Reclaim 1
Stratton discloses a machine (10) for agricultural operations (fig.2-5), comprising: 
a cab (12) for an operator of the machine (tractor or agricultural vehicle (10)), the cab (12) comprising a roof and at least one window (fig.4 shows cab with roof and windows (front window 26); (rear window 28), (side windows 30) col. 3 lines 49-58, col. 4 lines 15-37; see fig. 5 detailed inside the cab (12) col. 4 lines 29-37); failed to explicitly teach  
a communication system attached to the at least one window, the communication system including at least one antenna element and a communication module having a cellular modem. 
 	However, Morris discloses (fig.1-3) a communication system attached to the at least one window (para#17 teaches communication system attached to windshield (window), (front, rear or side windshield); para#13 teach communication system attached to window), the communication system including at least one antenna element (fig.1 shows at least one antenna; para#21 teaches antenna for cellular module (122); antenna for Bluetooth (124)) and a communication module having a cellular modem (para#13 teaches communication system including communication module having a cellular modem (not shown)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the machine of Stratton as taught by Morris and a communication system attached to the at least one window, the communication system including at least one antenna element and a communication module having a cellular modem. 
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify the machine of Stratton as taught by Morris and a communication system attached the at least one window, the communication system including at least one antenna element and a communication module having a cellular modem for the benefit of enabling communication to remote system (para#21).(KSR-Applying a known technique to a known device to yields predictable results).

Reclaim 2
Morris discloses wherein the communication system is positioned in 
an elevated position of the cab adjacent the roof of the cab (extend over the roof line; para#17).

 Reclaim 3
Stratton discloses (fig.2, 4, 5) wherein the at least one window comprises a side window of the cab (side windows 30). fig.4 shows cab with roof and the at least one window (side windows 30) col. 3 lines 49-58, col. 4 lines 15-37; see detailed inside the cab (12) with side windows (30).

Reclaim 4
Stratton discloses (fig.2, 4, 5) wherein the at least one window comprises a rear window of the cab (rear window 28; col. 3 lines 49-58).  (fig.4 shows cab with roof and windows (rear window 28) col. 3 lines 49-58, col. 4 lines 15-37; see detail inside of the cab (12) rear window 28).

Reclaim 5
Stratton discloses (fig.2, 4, 5) wherein the at least one window comprises a front window of the cab (front window 26); col. 3 lines 49-58).  (fig.4 shows cab with roof and windows (front window 26) col. 3 lines 49-58, col. 4 lines 15-37; see detail inside of the cab (12) front window 26).

 Reclaim 6
Morris discloses wherein the at least one antenna element includes a 
primary antenna and a diversity antenna, wherein a first distance from the primary antenna to the communication module and a second distance from the diversity antenna to the communication module are selected to reduce signal degradation for the communication system (fig.2-3 show antennas (216,220,218 have different distance from each other; for ex: 216 located center front window 210; 220 located back window right side; 220 located back window right side;218 located back window left side; para#32; therefore, providing different location to prevent reduce signal degradation)

 Reclaim 7
Morris discloses wherein the communication system further comprises a housing enclosing the cellular modem (fig.1; fig.3; para#30, 35, 37, 43).

 Reclaim 8
Morris discloses wherein the at least one antenna element is positioned within the housing (para#21 teach antenna for cellular module (122) within housing).
 
 Reclaim 9
Morris discloses wherein the at least one antenna element is integrated with the housing (abstract; para#13,15 teach antenna integrated housing)

 Reclaim 10
Morris discloses wherein the at least one antenna element forms an external surface of the housing (abstract; para#13,32 external surface and fig.2;216,220,218).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stratton US 9,530,086 in view of Morris et al. US 2018/0175478 in further view of Filipobic et al. US 11,058,326

Reclaim 11 
The modified invention failed to explicitly teach wherein the at least one antenna element is a static sticker affixed to a window of the cab. 
However, Filipobic discloses (fig.12) wherein the at least one antenna element is a static sticker affixed to a window of the cab (col. 2 lines 52-55; col. 10 lines 45-50).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Filipobic and wherein the at least one antenna element is a static sticker affixed to a window of the cab.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Filipobic and wherein the at least one antenna element is a static sticker affixed to a window of the cab for the benefit of dismounting or detaching easily (col. 5 lines 25-50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAHEL GUARINO/  Primary Examiner, Art Unit 2631